 

Case 1:20-cr-00334-GBD Document 15 Filed 10/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee wee ee ee ee ee ee ee ee ee ee ee He Kee Hee xX
UNITED STATES OF AMERICA,
-against-
DAYQUAN VALLEJO, 20 Cr. 334 (GBD)
Defendant. :
Dee ee eee ee ee eee ee x

GEORGE B. DANIELS, United States District Judge:
The status conference currently scheduled for October 27, 2020 at 10:00 a.m. is adjourned
to November 17, 2020 at 10:30 a.m. Time is excluded in the interest of justice pursuant to the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7), until that time.

Dated: New York, New York
October 23, 2020

SO ORDERED.

Longe 5 Dork

B. DANIELS
ed ates District Judge
